Citation Nr: 1041740	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a right foot bunion.

4.  Entitlement to service connection for an upper respiratory 
disorder.

5.  Whether new and material evidence was received in order to 
reopen a claim for service connection for a right knee disorder.

6.  Service connection for a right knee disorder.

7.  Whether new and material evidence was received in order to 
reopen a claim for service connection for tinnitus.

8.  Service connection for tinnitus.
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a May 2010 hearing that was held at the RO in Detroit, 
Michigan.

The issues of entitlement to service connection for an upper 
respiratory disorder, a right knee disorder, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At the Veteran's hearing in May 2010, the Board received 
notification from the appellant that a withdrawal of her appeals 
of the issues of service connection for gastroenteritis, service 
connection for a stomach disorder, and service connection for a 
right foot bunion, was requested. 

2.  The Veteran's claim for service connection for a right knee 
disorder was previously denied in a rating decision that was 
dated in August 1993.  In February 2005 her application to reopen 
this claim was denied; she was notified of these decisions and 
her appellate rights but did not perfect a timely appeal from 
either decision.

3.  The evidence received since the February 2005 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a right knee disorder.

4.  The Veteran's claim for service connection for tinnitus was 
previously denied in a rating decision that was dated in February 
2005.  The Veteran was notified of this decision and her 
appellate rights, but she did not perfect a timely appeal from 
this decision.

5.  The evidence received since the February 2005 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are 
met with respect to the claims for service connection for 
gastroenteritis, a stomach disorder, a right foot bunion.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The RO's rating decisions in August 1993 and in February 2005 
that denied service connection for a right knee disorder are 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2010). 
 
3.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disorder. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The RO's rating decision in February 2005 that denied service 
connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
5.  New and material evidence has been received to reopen the 
claim of service connection for a tinnitus. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Withdrawn By the Appellant

At her hearing in May 2010 the Veteran requested the withdrawal 
of her appeals of the issues of service connection for 
gastroenteritis, service connection for a stomach disorder, and 
service connection for a right foot bunion.

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran and her representative have withdrawn her 
appeal with respect to the issue of service connection for 
gastroenteritis, a stomach disorder, and a right foot bunion; 
hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these issues and the appeals of these 
issues are dismissed.

II. VCAA

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to her claims.  Given the favorable action taken 
herein below on the claims that were not withdrawn by the Veteran 
and are decided herein, the Board finds that no further 
assistance in developing the facts pertinent to those of the 
Veteran's claims that are decided herein is required at this 
time.  

III. New and Material Evidence

In an August 1993 rating decision the RO denied service 
connection for the Veteran's right knee disorder because, while 
episodes of right knee effusion were shown in the Veteran's 
service treatment records, no permanent residual disability was 
found.  The evidence considered at that time included the 
Veteran's claim form and her service treatment records.  The 
Veteran did not timely perfect an appeal of this decision, which 
then became final. 

The Veteran later sought to reopen her claim for service 
connection for a right knee disorder.  In a February 2005 rating 
decision, the RO denied the Veteran's application to reopen her 
claim because the evidence submitted was not new and material.  
The additional evidence considered at that time included the 
Veteran's VA treatment records.  The February 2005 rating 
decision also denied the Veteran's claim for service connection 
for tinnitus because that disorder was not shown in the Veteran's 
service treatment records.  The evidence considered at that time 
included the information set forth on the Veteran's claim, her 
service treatment records, and her VA treatment records. The 
Veteran did not timely perfect an appeal of this decision, which 
then became final.

The Board must first ascertain in this case whether new and 
material evidence has been received in order to reopen the 
Veteran's claims for service connection for a right knee disorder 
and tinnitus.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	(a)  Right knee disorder

At the time of the most recent prior denial of the Veteran's 
claim in February 2005 the evidence did not show that the Veteran 
was diagnosed with a chronic right knee disorder.  While the 
Veteran's service treatment records showed that she experienced 
right knee problems at various times during her service, there 
was no showing of any residual chronic disability.  The Veteran's 
VA treatment records indicated that she complained of right knee 
tenderness but there was no diagnosis of a chronic knee disorder.

Evidence received since that time includes the Veteran's 
testimony at her May 2010 hearing and private treatment records 
showing that the Veteran was diagnosed with moderate to severe 
patellofemoral osteoarthritis in August 2006 after a magnetic 
resonance imaging study (MRI) was performed.

At her May 2010 hearing the Veteran testified that she 
experienced pain and swelling in her right knee during service.  
Her knee had to be drained of fluid on multiple occasions during 
service.  After service she continued to experience knee 
problems.  Although she sought treatment for this, which included 
getting x-rays, medical providers were unable to provide a 
diagnosis to explain her right knee pain.  She finally underwent 
an MRI at which time the cause of her knee pain was discovered.  

Taken together, this evidence is sufficient to warrant reopening 
the Veteran's claim for service connection for a right knee 
disorder.  The evidence is new because it was not of record at 
the time of the most recent prior denial of the Veteran's claim.  
It is material because the diagnosis of a chronic knee disorder, 
specifically, moderate to severe patellofemoral osteoarthritis, 
and the Veteran's report of the continuity of her symptoms since 
service, raise a reasonable possibility of substantiating her 
claim for service connection for a right knee disorder.

	(b) Tinnitus

In connection with her original claim for service connection for 
tinnitus, the Veteran submitted a written statement in which she 
indicated that she wanted to file a claim for tinnitus because 
she was exposed to noise from jet planes and gunfire while she 
was in the service.  Her service treatment records did not show 
any complaints of, or treatment for, tinnitus.  There were no 
post-service treatment records showing complaints of, or 
treatment for, tinnitus.

Evidence received since that time includes private treatment 
records which indicate that the Veteran has been diagnosed with 
tinnitus that is most likely related to a mild sensorineural 
hearing loss and the Veteran's testimony at her May 2010 hearing.  
At her hearing, the Veteran testified that she worked on the 
flight line for 14 months while she was in service and she was 
exposed to a lot of noise on the flight line.  She testified that 
thereafter she worked with base security for approximately 3 
years and, during that time, she spent a great deal of time on 
the firing range.  She was supplied with ear plugs but they were 
ineffectual at blocking the sounds.  The Veteran testified that 
she did not experience ringing in the ears until after her 
service.  She testified that she first noticed tinnitus in 
approximately 2003 or 2004.  The Veteran denied being exposed to 
loud noises after service.

Taken together, this constitutes new and material evidence.  It 
is new because it was not of record at the time of the February 
2005 rating decision.  It is material because, taken together, 
the diagnosis of tinnitus that is most likely related to hearing 
loss and the Veteran's testimony about her history of in-service 
noise exposure and the lack of any post-service noise exposure 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection for tinnitus.


ORDER

The appeal of the denial of service connection for 
gastroenteritis is dismissed.

The appeal of the denial of service connection for a stomach 
disorder is dismissed.

The appeal of the denial of service connection for a right foot 
bunion is dismissed.

New and material evidence having been received, the Veteran's 
claim for service connection for a right knee disorder is 
reopened.

New and material evidence having been received, the Veteran's 
claim for service connection for tinnitus is reopened.


REMAND

The Veteran contends that she had an upper respiratory disorder, 
a right knee disorder, and tinnitus that are related to her 
military service.  

The Veteran's claims for service connection for a right knee 
disorder and tinnitus, have been reopened, hence development of 
these claims is necessary.  Additionally, with respect to the 
Veteran's claim for service connection for a respiratory 
disorder, she presented evidence of a current disability or 
symptoms of a disability, an in service event, and a plausible 
link between the in-service event and the current disorder.  
Specifically, she provided evidence that she had recurrent 
episodes of bronchitis in service, that she continued to 
experience respiratory problems since service, and that she still 
experiences symptoms that are similar to those that she 
experienced in service.  Thus she satisfied the low threshold 
necessitating a VA examination that was set forth in McClendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  

For these reasons, the Veteran's claims for service connection 
for tinnitus, a right knee disorder, and a respiratory disorder, 
must be remanded for evidentiary development including the 
provision of appropriate VA examinations.  Additionally, more 
recent treatment records relevant to the Veteran's claimed 
disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should contact the Veteran 
and request that she identify all treatment 
that she received for her tinnitus, right 
knee disorder, and respiratory disorder since 
January 2008.  Based on the Veteran's 
response, all identified treatment records 
should be obtained.  If records are 
identified but cannot be obtained then this 
fact, as well as the efforts that were made 
to obtain the records, should be documented 
in the claims file.  The Veteran should also 
be notified of VA's inability to obtain the 
records in accordance with applicable 
procedures.

2.  The Veteran should then be scheduled for 
an audiological evaluation to determine the 
etiology of her claimed tinnitus.  If 
tinnitus is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that the tinnitus was caused by the 
Veteran's in-service exposure to noise.  A 
complete rationale for the examiner's entire 
conclusion must be set forth in his or her 
report.  If the examiner cannot provide the 
requested opinion without resort to undue 
speculation then he or she must explain why 
this is the case. 

3.  The Veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any right knee 
disorder.  All necessary tests and studies 
should be performed.  If a chronic right knee 
disorder is diagnosed, then the examiner 
should provide an opinion as to whether it is 
at least as likely as not (at least 50 
percent likely) that the Veteran's in service 
knee problems, including multiple episodes of 
effusions, caused, or represented the onset 
of, her current knee disorder.  The examiner 
must set forth a complete rationale for his 
or her conclusions in the report of 
examination.  If the examiner cannot provide 
the requested opinion without resort to undue 
speculation then he or she must explain why 
this is the case. 

4.  The Veteran should be scheduled for a VA 
respiratory examination to determine the 
nature and etiology of any respiratory 
disorder that she may have.  All necessary 
tests and studies should be performed.  If a 
chronic respiratory disorder is diagnosed, 
then the examiner should provide an opinion 
as to whether it is at least as likely as not 
(at least 50 percent likely) that the 
Veteran's in-service episodes of bronchitis 
and upper respiratory infections caused, or 
represented the onset of, her current 
respiratory disorder. The examiner must set 
forth a complete rationale for his or her 
conclusions in the report of examination.  If 
the examiner cannot provide the requested 
opinion without resort to undue speculation 
then he or she must explain why this is the 
case.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


